                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:19CR3139

      vs.
                                                             ORDER
TAEH MITCHELL,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
29), because Defendant and defense counsel need additional time to fully review
the discovery received before deciding if pretrial motions should be filed. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 29), is granted.

      2)    Pretrial motions and briefs shall be filed on or before February 28,
            2020.

      3)    Trial of this case is set to commence before the Honorable John M.
            Gerrard, Chief United States District Judge, in Courtroom 1, United
            States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on March 30,
            2020, or as soon thereafter as the case may be called, for a duration
            of four (4) trial days. Jury selection will be held at commencement of
            trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and February 28, 2020 shall
            be deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because this case remains
            “unusual and complex,” and continues to be exempted from the time
     restrictions of the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(B)(ii).
     Failing to timely object to this order as provided under this court’s
     local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

January 22, 2020.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge
